DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments to Claims 1,2,6,7,9,12,13,17 in the submission filed 9/24/2021 are acknowledged and accepted.
In view of the amendments to the Claims, objection to Claims, and rejections under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1-17. 
Drawings
Replacement drawings with 1 Sheets of Fig 9 received on 9/24/2021 are acknowledged and accepted. The previous objection to drawings is withdrawn. The application now has 12 sheets of Figs. 1-22.

Response to Arguments
Applicant's arguments (Remarks, filed 9/24/2021) have been considered and are persuasive. The rejection of Claims 1-17 are withdrawn.

Allowable Subject Matter
7.	Claims 1-17 are allowed.

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed over the cited art of record for instance (WO2008/132206A1, US 6,768,573 B1) for at least the reason that the cited art of record fails to teach or reasonably suggest a display device, the device in combination with limitations in Lines 2-4,10-11 of the claim, comprising:
“A beam combiner changing a path of the first modulation light outputted from the first pixel so that the path of the first modulation light is parallel to a path of the second modulation light outputted from the second pixel to form a combined path from the first and the second modulation light and to complex modulate the first modulation light with the second modulation light”.
Claims 2-17 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoon et al (US 9,442,460) – although a similar display system, Yoon’s filing date (07/24/2013) is after the priority date of the current Application (06/23/2009).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JVD
Jyotsna V DabbiExaminer, Art Unit 2872              					1/18/2022

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872